Citation Nr: 1638889	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-22 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the reduction of the disability rating for bilateral hearing loss, from 100 percent to 20 percent disabling, effective March 1, 2013, was proper.

2.  Entitlement to a disability rating higher than 80 percent for bilateral hearing loss since April 30, 2015.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active duty service from March 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2014, the Board remanded this matter for further development.

In a June 2015 rating decision, the RO increased the 20 percent rating to 80 percent for the Veteran's bilateral hearing loss effective April 30, 2015.

In an August 2015 decision, the Board found the reduction in rating from 100 percent to 20 percent for the service-connected bilateral hearing loss from March 1, 2013 was proper and denied entitlement to a rating higher than 80 percent for bilateral hearing loss from April 30, 2015.

Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

As will be discussed in greater detail below, a Joint Motion for Remand (JMR) was filed in May 2016 requesting that the Court vacate and remand the August 2015 Board decision in accordance with the JMR.  Later that month, the Court ordered that the motion be granted and that the matter be remanded to the Board for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The 100 percent rating for bilateral hearing loss was reduced without observation of regulatory requirements.  

2.  The restoration of the 100 percent evaluation for bilateral hearing loss renders the claim for an evaluation in excess of 80 percent for bilateral hearing loss from April 30, 2015 moot.  


CONCLUSIONS OF LAW

1.  The reduction of a 100 percent rating for bilateral hearing loss to 20 percent disabling effective March 1, 2013, is void ab initio.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

2.  The appeal, as it relates to an evaluation in excess of 80 percent for bilateral hearing loss from April 30 2015, has been rendered moot, leaving no question of fact or law to be decided.  38 U.S.C.A. § 7104 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The VCAA is not applicable, however, where further assistance would not aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (West 2014) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989  (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim of restoration of his bilateral hearing loss rating to 100 percent, effective March 1, 2013.  

In light of the Board's favorable decision, any deficiencies as to VA's duties to notify and assist pursuant to the VCAA are rendered moot.

Restoration

In its May 2016 JMR, the parties indicated that remand was necessary in this case because the Board failed to adequately address the provisions of 38 C.F.R. §§ 3.343 and 3.344(a), with regard to its determination that the reduction of Veteran's disability rating was proper for bilateral hearing loss from 100 percent to 20 percent effective March 1, 2013.  It noted that the Board was required to consider and discuss in its decision, all "potentially applicable" provisions of law and regulation.

The parties observed that in the August 2015 decision, the Board determined that the reduction from 100 percent to 20 percent effective March 1, 2013, was proper, and denied entitlement to a rating in excess of 80 percent for bilateral hearing loss since April 30, 2015.  The parties indicated that the Board determined that the procedural guidelines under 38 C.F.R. § 3.105(e) were followed, and that the provisions of 38 C.F.R. § 3.344(a) and (b), which govern reductions of rating in effect for five or more years, were not applicable in this case because Veteran's 100 percent rating was not in effect for five years or more.  The parties noted that the Court had consistently held that where a VARO reduced a veteran's disability rating without following the applicable VA regulations, the reduction was void ab initio.  The parties further observed that the Court held that the Board was required to apply all relevant statutes and regulations appropriate to the case before it, and that the VARO's failure to apply the reduction regulation for total disability ratings assigned on schedular bases was CUE. 

The parties noted that the Board incorrectly found that the provisions of 38 C.F.R. § 3.344(a) were inapplicable in this case because the Veteran's 100 percent rating for hearing loss was in effect for less than five years.  The parties indicated that while technically true, the Veteran had been in receipt of at least a 50 percent rating for bilateral hearing loss since February 2005, when his disability rating was reduced to 20 percent effective March 1, 2013.  The parties stated that as a 50 percent rating had been in effect for over five years at the time of the reduction to 20 percent effective March 1, 2013, the provisions of 38 C.F.R. § 3.344(a) were applicable in this case and the Board's failure to address this regulation required remand.  The parties further indicated that the Board did not provide any discussion of the applicability of 38 C.F.R. § 3.343(a), which governed the reduction of total disability ratings, to the facts of this case.  

The parties further indicated that as the Veteran's claim for entitlement to a rating in excess of 80 percent for bilateral hearing loss from April 30, 2015, might be potentially impacted by the outcome of the Board's readjudication of whether the reduction of the Veteran's disability rating from 100 percent to 20 percent for bilateral hearing loss effective March 1, 2013, was proper, that issue also had to be remanded. 

The Veteran contends that the reduction of his bilateral hearing loss disability evaluation from 100 percent to 20 percent disabling effective March 1, 2013 was improper because the evidence of record did not show a sustained improvement in his condition. 

The provisions of 38 C.F.R. § 3.105(e) (2015) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after certain procedural guidelines are followed.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the veteran's condition). 

Under 38 C.F.R. § 3.105(e) (2015), where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the action contemplated, including the detailed reasons for the proposed reduction.  The beneficiary must then be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not reflect, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e) (2015).  Specifically, a July 2012 rating decision proposed to decrease the rating for the Veteran's bilateral hearing loss from 100 percent to 20 percent disabling.  The Veteran was notified of this proposed action by an August 2012 letter, and he was informed of his procedural rights, including the right to request a hearing and submit additional evidence.  In a December 2012 rating determination, the RO reduced the disability evaluation from 100 percent to 20 percent disabling.  Accordingly, the procedural requirements of 38 C.F.R. § 3.105(e) (2015) have been met.

Additional requirements are set forth in 38 C.F.R. § 3.344 (2015) for disability ratings that have continued for 5 years or more at the same level.  In this case, as noted above, the Veteran's hearing loss was rated as 50 percent disabling from February 26, 2005, until April 1, 2011 and 100 percent from April 1, 2011, to March 1, 2013, demonstrating that the Veteran had a disability evaluation of 50 percent or more from February 26, 2005.  

Where, as in this case, a rating has been in effect for five years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2015).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344 (2015) renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Specifically, under 38 C.F.R. § 3.343(a) for total disability ratings, when warranted by the severity of the condition, will not be reduced, in the absence of clear error, without examination showing material improvement in the condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work, etc.  38 C.F.R. § 3.343.  

For evaluations that have been in effect for less than five years, an adequate re-examination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The Veteran's bilateral hearing loss is rated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2015).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a) (2015).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2015).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (2015).

Puretone threshold "average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2015).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (2015).

When the pure tone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone thresholds are 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2015).

In this case, the Board sees fit to restore a 100 percent evaluation for hearing loss.  Although the results of the July 2012 VA examination, upon which the reduction was based, suggested that the Veteran's disability (i.e., hearing loss) had improved, the Board hesitates to substantiate a rating reduction on the premise of only one examination - this is especially so in light of the contemporaneous medical findings from the April 2015 VA examination, which demonstrated that the Veteran had decibel level readings of 60, 65, 80, and 95 in the right ear and 70, 70, 75, and 90 in the left ear, with speech recognition of 32 percent in the right ear and 36 percent in the left ear.  These results are more comparable to the April 2011 VA examination, for which the 100 percent disability evaluation was assigned, which yielded decibel level readings of 65, 75, 85, and 100 in the right ear and 55, 70, 85, and 90 in the left ear at 1000, 2000, 3000, and 4000 Hertz, with speech recognition of 2 percent in the right ear and 6 percent in the left ear.  Furthermore, at the time of a June 2011 audiology consult, post April 2011 VA examination, the Veteran was noted to have speech recognition testing results of 56 percent in the right ear and 36 percent in the left ear.  In sum, these medical records, including the post-reduction April 2015 VA examination, are probative evidence against a finding of "actual improvement."  Dofflemyer, supra; see also 38 C.F.R. §§ 4.2, 4.10. 

Moreover, as it relates to the July 2012 VA examination, the Board notes that speech recognition was not reported.  The Board observes that speech recognition testing was able to be performed at the time of the April 2011 and March 2015 VA audiological examinations.  Furthermore, while the July 2012 VA examiner indicated that speech discrimination testing was not appropriate, he did not specifically indicate which of the factors including language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., resulted in the inability to obtain the scores.  Furthermore, the examiner did not address the Veteran's ability to function under the ordinary conditions of life and work despite the Veteran's complaints of inability to hear without use of hearing aids and visual cues.  Moreover, it appears that the examiner allowed a portion of the Veteran's hearing test to be conducted with his hearing aids still being used.  

Thus, for all the foregoing reasons, the Board finds that the July 2012 examination report is inadequate for the purposes of reducing the Veteran's disability evaluation.  Moreover, the contemporaneous medical findings, coupled with Veteran's own competent and credible lay statements, cast serious doubt on whether there was actual improvement in his hearing loss and/or improvement in his ability to function under ordinary conditions of life and work.  Improvement is not established if the Veteran is having difficulty with speech discrimination testing and is required to utilize visual cues and hearing aids to communicate and understand speech. 

There is no indication that the RO considered the regulatory provisions of 38 C.F.R. §§ 3.343 and 3.344 in terminating the total rating, and there was no finding that material improvement had been shown or, if it was established, that it had been attained under the ordinary conditions of life.  The Board acknowledges that when the July 2012 and later examination findings are applied against the rating criteria, the audiological findings clearly fall within the parameters for a lower rating.  Even so, in claims seeking restoration of a reduced benefit, the central question is not whether the schedular criteria for a particular rating are met (as in a claim for increase), but whether the criteria for reduction were met.  See, e.g., Peyton v. Derwinski, 1 Vet. App. 282 (1990).  With all due respect for the decision of the RO, and understanding the basis for that decision, the Board nevertheless finds that standard has not been met here.  As the evidence is in relative equipoise as to whether there has been an actual improvement in the Veteran's service-connected hearing loss (the applicable standard for ratings in effect for less than 5 years), the Board finds that the reduction in rating from March 1, 2013 was improper and that the 100 percent disability evaluation is restored.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Accordingly, the Board finds that the reduction in the evaluation for service-connected hearing loss was improper, and the 100 percent disability evaluation is restored.

As the prior reduction has been restored, this renders moot the question of whether a rating higher than 80 percent for bilateral hearing loss since April 30, 2015, is warranted.  


ORDER

The reduction in the rating for bilateral hearing loss from 100 to 20 percent effective March 1, 2013, was not proper and the 100 percent rating is restored.

The issue of entitlement to a rating higher than 80 percent for bilateral hearing loss from April 30, 2015, is dismissed.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


